Citation Nr: 1233454	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-34 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected lumbosacral strain in excess of 10 percent prior to November 16, 2010, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for restless leg syndrome, also claimed as radiculopathy, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

INTRODUCTION

The Veteran had active service from June 1980 to September 1980, and from February 2003 to March 2004.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from November 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied an increased disability rating in excess of 10 percent for lumbosacral strain, denied service connection for restless leg syndrome, and denied a TDIU.  

The Veteran presented testimony before the undersigned Veterans Law Judge in Nashville, Tennessee, in November 2010.  A transcript of the hearing is associated with the claims folder.

The case was previously before the Board in March 2011, and was remanded to provide the Veteran with a VA examination of his service-connected lumbosacral strain.  In accordance with the remand instructions, the RO afforded the Veteran an adequate VA examination of his back disability in July 2011, which assessed the current severity of his back disability and addressed the question of whether there was any associated radiculopathy.  Therefore, with respect to the issues decided herein, the Board is satisfied that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a May 2012 rating action, the RO increased the disability rating for lumbosacral strain to 40 percent, effective from November 16, 2010.  In a letter to VA in May 2012, the Veteran indicated that he desired to continue his appeal for a higher rating.  

The issue of entitlement to service connection for restless leg syndrome is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC).  



FINDINGS OF FACT

1.  For the period from July 23, 2008 to November 16, 2010, service-connected lumbosacral strain was not manifested by limitation of forward flexion to less than 60 degrees, combined range of motion of the thoracolumbar spine of less than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or incapacitating episodes.

2.  For the period since November 16, 2010, lumbosacral strain has not been manifested by incapacitating episodes or unfavorable ankylosis of any part of the spine.  

3.  Throughout the rating period, the Veteran has maintained substantially gainful employment.  


CONCLUSIONS OF LAW

1.  For the period from July 23, 2008 to November 16, 2010, the criteria for a disability rating for service-connected lumbosacral strain in excess of 10 percent are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  For the period from November 16, 2010, the criteria for a disability rating in excess of 40 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011). 

3.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant 's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, preadjudication VCAA notice regarding the claim for an increased rating for lumbosacral strain and for TDIU were sent in August 2008 and July 2009, respectively, thereby satisfying the provisions of 38 U.S.C.A. § 5103(a).  In these letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims, the information and evidence that VA would seek to provide, and the information and evidence the Veteran was expected to provide.  Information about disability ratings and effective dates, as required by Dingess, was also provided.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded him physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  VA examinations were provided in September 2008 and July 2011.  The Board notes that the VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations; therefore, the Board finds that the Veteran has received appropriate VA examinations for his claimed disabilities that are adequate for rating purposes, and further examination with respect to these claims is unnecessary.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993). 


Increased Rating for Lumbosacral Strain

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Separate ratings can be assigned when the factual findings show distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

The General Rating Formula provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater that 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. 

Any associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Id., Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  

When rated based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Additionally, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  Further, the intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Increased Rating for Back Disability

The Veteran is seeking an increased disability rating for lumbosacral strain.  Service connection was granted effective March 2004, and an initial 10 percent rating was assigned.  The Veteran applied for an increased rating in July 2008.  As part of the current increased rating claim on appeal, the rating was increased to 40 percent effective from November 16, 2010, thus creating a staged rating for the service-connected lumbosacral strain of 10 percent for the period from July 28, 2008 to November 16, 2010, and of 40 percent thereafter.  The Veteran entered a notice of disagreement in January 2009, contending that his back disability warranted a higher rating.  He reported that he required more pain management, takes a lot of medication to get through each day, and had taken a less strenuous position at work because of inability to stand for long periods of time, at times was unable to finish a shift.  

In connection with the current increased rating claim, which was received by VA on July 28, 2008, the Veteran was afforded a VA examination of his spine in September 2008.  During the VA examination of his spine on that date, he described constant lumbar pain of 5 on a scale of 1 to 10, with radiating pain down the back of his right leg.  He denied any numbness in his legs but reported that he can only walk for 30 minutes or a quarter of a mile.  The Veteran stated that he experiences flares of back pain 3 times per week for 3 to 4 hours each time.  He reported that he was unable to play sports or do yardwork and that his back condition affected his work, although he was still employed at that time.  

On VA examination in September 2008, the Veteran was exquisitely tender to palpation on over the right sacroiliac joint.  There was no spasm and no radiating pain in the supine position.  Forward flexion was from 0 to 90 degrees and extension was from 0 to 30 degrees.  Lumbar range of motion was the same actively and passively, and there was no additional loss with repetition.  X-rays were normal, with no objective evidence of degenerative disk disease at any level and no facet arthropathy.  The examiner diagnosed lumbago and noted that, while the Veteran did report additional loss of function with flare ups, the examiner was unable to determine the extent of the loss without resorting to speculation.  

The claims file contains private treatment records dated between November 2007 and October 2008, which reflect that the Veteran frequently sought treatment for his low back pain.  Lumbar muscle tenderness and spasm were noted in November and December 2007, but the Veteran had normal gait and no misalignment, asymmetry, or limitation of motion.  Although he occasionally reported pain or tingling in the legs, no neurological abnormalities were diagnosed until January 2008, when right sciatica was assessed.  In December 2008, the Veteran underwent a bilateral lumbar facet block at the sacroiliac joint.  

VA treatment records reflect that the Veteran regularly complained of low back pain and that lumbar facet arthropathy and spondylosis were diagnosed in September 2008.  He was treated in February 2009 for complaints of back pain, when he reported that he was taking "6 percocets" per day, which failed to control his back pain.  In April 2009, he reported that he changed his work schedule because his medications caused him to become too sleepy to work during the daytime.  In June 2009, the Veteran reported that he had changed his work schedule from first to second shift in order to improve his back symptoms and thereafter lost his job when the second shift was eliminated due to "lack of work."  In January 2010, the dose of his narcotic pain medication was increased.  The Veteran also reported this information to VA in a June 2008 letter.  In a March 2009 letter to VA, the Veteran reported that he needed to work a different shift in order to "prepare [his] joint pain and back pain to try to get through a daily shift."  He also alleged that his back pain sometimes kept him from being able to get out of bed.   

During the Board hearing on November 16, 2010, the Veteran reported that he could not bend forward more than 30 degrees without pain and was unable to flex his knees deeply.  He asserted that his back pain had increased since the last VA examination in 2008; more specifically, he stated that his condition had worsened significantly within the past year.  The Veteran reported that his narcotic pain medication caused sedation that interfered with his employment, although he was working full-time.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination of his spine in July 2011.  On examination, there was no significant midline tenderness or flank spasm.  Range of motion included forward flexion from 0 to 30 degrees with pain throughout.  The Veteran was unable to extend (0 degrees) and had pain on attempted extension.  X-rays showed no sign of disc space narrowing.  The examiner diagnosed lumbar strain.  An MRI of July 2011 indicated minimal degenerative disc disease, with no evidence of spinal or foraminal stenosis.  

Rating from July 23, 2008 to November 16, 2010

Applying the rating criteria to the evidence, the Board finds that a disability rating for lumbosacral strain in excess of 10 percent is not warranted prior to November 16, 2010.  The evidence shows that, for the period from July 23, 2008 to November 16, 2010, service-connected lumbosacral strain was not manifested by limitation of forward flexion to less than 60 degrees, combined range of motion of the thoracolumbar spine of less than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or incapacitating episodes, as required for a higher disability rating of 20 percent.  38 C.F.R. § 4.71a.

For the rating period from July 23, 2008 to November 16, 2010, the evidence does not show that the Veteran's back disability was more severe than that noted during the VA examination of September 2008, when he exhibited forward flexion to 90 degrees and extension to 30 degrees.  A July 27, 2007 private treatment entry reflects treatment for low back pain with right leg radiculopathy, which was treated with Lortab as needed for pain.  This was a continuation of treatment for the same symptoms that were treated months before.  

Although the Veteran reported ongoing pain which was occasionally exacerbated, for this period, the evidence does not show greater limitation of motion, spasm, or guarding resulting in abnormal gait or abnormal spinal contour, or incapacitating episodes.  The Board notes that, while there was a clinical finding of spasm even prior to the increased rating claim, and during the increased rating claim period, for example, during private treatment on August 27, 2008, and subsequent notations of spasm or medication given for spasm, there was no indication that the spasm caused abnormal gait or abnormal spinal contour, as contemplated by a 20 percent rating.  For example, X-rays and CT scan in September 2008 reflect normal lumbosacral spine, and VA examination revealed no abnormal spinal contour or abnormal gait.  While the Veteran underwent a spinal injection in December 2008, this was primarily for the complaints of tenderness and low back pain, and the evidence does not show findings of abnormal gait or abnormal spinal contour or of limitations of motion to warrant a higher rating for this period.  These findings are consistent with a 10 percent rating, and there were no associated neurological disabilities to warrant a separate rating.  Accordingly, the preponderance of the evidence is against a disability rating in excess of 10 percent for service-connected lumbosacral strain for the period prior to November 16, 2010.  38 C.F.R. §§ 4.3, 4.7. 

In the present case, the Veteran's claim for an increased rating for lumbosacral strain was received by VA on July 23, 2008.  The Board has considered the one year period prior to date of receipt of the claim for increased rating in July 2008 to determine if entitlement to an increased rating in excess of 10 percent may have arisen during that period.  The effective date for an increased rating for disability compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2011).  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was factually ascertainable.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2011).  The first time the Veteran asserted that his lumbar spine disability prevented him from bending forward more than 30 degrees was on November 16, 2010, during the Board hearing.  

A July 27, 2007 private treatment entry reflects treatment for low back pain with right leg radiculopathy, reflecting continued treatment for the same symptoms that began months before, which was over one year prior to the July 23, 2008 claim for increase.  Treatment records dated from May to July 2008 reflect a history of a fall accident in 2006, which is more than one year prior to the claim for increase, and reflect findings consistent with a 10 percent rating, so do not show worsening during the one year prior to the July 2008 claim for increase.  Accordingly, the Board finds that it is not factually ascertainable that the Veteran's low back disability worsened in severity during the one year period prior to the July 2008 claim for increase to warrant a higher rating than 10 percent at any time during the one year period prior to increased rating claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period following worsening of disability for filing their increased rating claims). 

Rating from November 16, 2010

After a review of all the evidence, the Board also finds that a disability rating in excess of 40 percent is not warranted for the period from November 16, 2010 to the present.  The evidence does not show unfavorable ankylosis of the entire thoracolumbar spine, as required for a 50 percent rating.  In addition, for the period since November 16, 2010, lumbosacral strain has not been manifested by any incapacitating episodes.  38 C.F.R. § 4.71a. 

The Board acknowledges that the Veteran indicated that he was unable to extend his lumbar spine during the VA examination of July 2011 (extension to 0 degrees), and he had reported pain throughout the entire 30 degrees of forward flexion.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  However, pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher disability rating under Department of Veterans Affairs (VA) regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet.App. 32, 38 (2011).  

Moreover, even assuming that this level of impairment is functionally equivalent to favorable ankylosis of the entire thoracolumbar spine, a higher disability rating is still not warranted.  The assigned 40 percent rating from November 16, 2010 expressly contemplates favorable ankylosis of the thoracolumbar spine; therefore, the Board finds that, even considering all additional limitations of motion and function due to reported pain and other orthopedic factors, an increased rating in excess of 40 percent is not warranted for this period because the evidence does not show that the pain or other factors functionally limit the motion of the Veteran's spine in an unfavorable position.  38 C.F.R. § 4.71a. 

The first time the Veteran asserted that his lumbar spine disability prevented him from bending forward more than 30 degrees was on November 16, 2010, during the Board hearing, and this contention was confirmed by a subsequent VA examination in September 2011.  Hence, there is a factual basis for the finding that entitlement to a 40 percent disability rating arose on November 16, 2010, and for the assignment of a 40 percent rating as of November 16, 2010, the date of the Board hearing.  Although the Veteran testified on November 16, 2010, that his back disability had worsened "within the last year," there is no measurable date of such worsening upon which an increase could be based or objective evidence of record by which it is factually ascertainable that an increased level of disability existed prior to November 16, 2010.  Accordingly, November 16, 2010, is the first date that it is factually ascertainable that the criteria for a 40 percent rating were met, and there is no basis for assigning a rating in excess of 10 percent prior to that date.  

In summary, a preponderance of the evidence is against a finding that an increased disability rating is warranted in excess of 10 percent from July 23, 2008 to November 16, 2010, or in excess of 40 percent from November 16, 2010 to the present.  Accordingly, the appeal for increased rating for lumbar spine disability is denied.

Extraschedular Consideration 

The Veteran contends that his back disability interferes with his ability to do certain tasks at work so that he is unable to work certain shifts or to perform certain movements required to work with machinery.  The Board has considered whether these contentions warrant referral for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board first must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran's complaints of pain and limited motion related to his back disability are considered under the appropriate diagnostic codes that are part of the schedular rating criteria.  The schedular rating criteria include diagnostic codes based on limitation of motion, including motion or function that is due to pain, as well as objective signs of disability such as muscle spasm, spinal abnormalities, spasm or guarding, abnormal gait, ankylosis, and provides for alternative ratings based on incapacitating episodes, as well as separate ratings for neurological disabilities that are secondary to a service-connected back disability.  Hence, the Board finds that the schedular rating criteria considered in this case reasonably describe the Veteran's symptomatology and level of disability due to the service-connected lumbosacral strain.  The functional effects of pain and stiffness have been taken into account and are contemplated in the assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  Therefore, consideration of an extraschedular rating under 38 C.F.R. § 3.321 is not warranted.  

Additionally, the Board finds that the facts of the instant case are distinguishable from those in Barringer v. Peake in several important regards.  For example, in Barringer, the Veteran's disabilities were rated significantly higher, including a single disability rating of 70 percent for one disability that manifested in symptoms such as anger and irritability that caused difficulty during employment, whereas the Veteran in this case is rated only 40 percent for a later stage of rating for the low back disability from 2010, and is rated only 10 percent disabling for service-connected depression, with no evidence that the symptoms of depression cause difficulty during employment.  The Veteran in Barringer was not employed, and had specifically asserted that his unemployment was due to his service-connected disabilities, whereas in this case the Veteran is currently employed full time, only contending that he has adjusted his work duties due to limitations with standing, resulting in lesser pay for the performance of full time work at the same employer and had lost some time from work.  See 38 C.F.R. § 4.1 (generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  In Barringer, the record contained medical opinions to the effect that symptoms of pain or psychiatric symptoms were severe enough to require the veteran to terminate employment, whereas in this Veteran's case there are no such medical opinions assessing the impact of service-connected low back disability on the current work.  In Barringer, the veteran had undergone three hospitalizations for psychiatric symptoms associated with service-connected psychiatric disability, whereas in this Veteran's case there is no evidence of hospitalization for the service-connected lumbosacral strain.  In light of the above, the Board finds that the schedular rating criteria is adequate to rate the Veteran's service-connected lumbosacral strain, and that remand for referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R.                § 3.321(b)(1); Thun, 22 Vet. App. at 115; Floyd, 9 Vet. App. at 90.

TDIU

The Veteran is seeking a total disability rating on the basis that his employment has been impaired due to his service-connected disabilities.  In the January 2009 notice of disagreement, the Veteran wrote that his back disability required more pain management and a lot of medication, and that he had taken a less strenuous position at work because of inability to stand for long periods of time, and at times was unable to finish a shift.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361   (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2011).

In this case, service connection is in effect for lumbosacral strain (40 percent), hypertension (20 percent), and depression (10 percent).  The combined rating for all of the Veteran's service-connected disabilities is 60 percent.  See 38 C.F.R. § 4.25.  The Veteran's combined disability rating does not meet the requirements for TDIU under 38 C.F.R. § 4.16(a).  

The Board also finds that a TDIU is not warranted under 38 C.F.R. § 4.16(b) because the evidence shows that the Veteran has obtained, and is able to maintain, substantially gainful full-time employment despite his service-connected disabilities.  The Veteran testified before the Board in November 2010 that he was working as a machine operator 40 hours per week, which he characterized as on a temporary basis, at a rate of ten dollars per hour.  Thus, by the Veteran's own report, his gross earnings were $400 per week, exceeding the poverty threshold for one person under the age of 65, which was $11,139 in 2010.  See U.S. Department of Commerce, Bureau of the Census, Current Population Survey, Poverty Threshold (http://www.census.gov/hhes/www/poverty/data/threshld/thresh10.xls).  In correspondence to VA dated in May 2012, the Veteran confirmed that he is still employed full time.  This is consistent with the Veteran's report in the notice of disagreement that he had taken a less strenuous position at work because of inability to stand for long periods of time, and at times was unable to finish a shift.  Such adjustments in employment that may result in time lost from work and lesser income from full time employment, though still constitute substantially gainful employment, is consistent with the disability ratings the Veteran is receiving.  See 38 C.F.R. § 4.1 (generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (recognizing that the disability rating, itself, is recognition that industrial capabilities are impaired). 

Although marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold, the facts do not demonstrate that this is the case in this instance.  The Veteran's reported income is more than 86 percent higher than the poverty level.  While he reported that he had to begin working a different shift, he has not alleged that his salary has substantially decreased as a result of his service-connected disabilities or any accommodation associated with them.  Furthermore, while the Veteran testified that he was working for a "temporary" agency, the evidence indicates that he has continued to work full time for at least the past two years.  Under these circumstances, the Board finds that the Veteran is engaged in substantially gainful employment, and TDIU is not warranted.  

The Board acknowledges that the Veteran has stated that it is a challenge to work and he is "starting to see the end of being able to work a 8-hour day."  In addition, a VA examiner opined in July 2011 that "physical work would be difficult due to the [Veteran's] inability to tolerate motion."  However, this opinion is not based on factually accurate assumptions regarding what physical tasks the Veteran is in fact performing in conjunction with his current employment, and is inconsistent with the evidence that establishes that the Veteran is currently gainfully employed in a job that requires some physical motion; accordingly, the opinion is of minimal weight.  

In addition, while the July 2011 opinion is that the Veteran may would have some difficulty with physical work that required motion, such opinion only recognizes the impairing nature of the Veteran's service-connected disabilities, primarily the low back disability, but does not constitute an opinion on the relevant question of unemployability.  Such opinion that the Veteran would likely experience some difficulty with physical work that required motion does not equate to an opinion that the Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.  Such opinion only reflects that it is the general nature of service-connected disabilities to cause some impairment on the ability to perform certain occupational tasks, consistent with the occupational impairment already recognized by the rating assigned for the service-connected disabilities.  See 38 C.F.R. § 4.1 (generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); Van Hoose, 4 Vet. App. at 363 (1993) (recognizing that the disability rating, itself, is recognition that industrial capabilities are impaired).  

As the evidence shows that the Veteran is currently substantially gainfully employed, TDIU is denied.  This issue turns on the fact that the Veteran is gainfully employed.  

With regard to the issue of service connection for restless leg syndrome, remanded below, even if a decision favorable to the Veteran is ultimately rendered, that determination will not change the disposition of the TDIU claim as long as the Veteran remains substantially gainfully employed.  Accordingly, the Board finds that the claim for TDIU is not inextricably intertwined with the claim for service connection for restless leg syndrome, and need not be deferred pending adjudication of service connection for restless leg syndrome.  


ORDER

An increased disability rating for lumbosacral strain, in excess of 10 percent from July 23, 2008 to November 16, 2010, and in excess of 40 percent from November 16, 2010, is denied.  

TDIU is denied.


REMAND

The Veteran is seeking service connection for restless leg syndrome, which he contends arises from his service-connected disabilities.  The claim was previously remanded by the Board in order to provide the Veteran a VA examination to assist in determining the etiology of his claimed disability.  The examiner was asked to provide an opinion as to whether the Veteran's condition is caused by a fall he suffered in service or whether it may have been caused or aggravated by another service-connected disability.  The examination was provided in September 2011, and the examiner opined that restless leg syndrome was not caused by the fall or any other event directly relating to service; however, the examiner did not provide any opinion as to whether restless leg syndrome may in this case be aggravated (i.e., permanently worsened in severity) by another service-connected disability.  In his discussion, the examiner noted that research indicates restless leg syndrome may be related to a number of factors, including antidepressant medication and sleep deprivation, that are suggested in this case.  He did not specifically address whether these symptoms are likely causally related to restless leg syndrome in this Veteran's case.  Therefore, the opinion provided is inadequate, and another remand is required.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the issue of service connection for restless leg syndrome is REMANDED for the following action:

1.  If possible, return the claims file to the VA examiner who evaluated the Veteran's restless leg syndrome in September 2011, with instructions to review the record and provide an opinion as to whether it is at least as likely as not that the diagnosed restless leg syndrome is caused or aggravated by any of the Veteran's service-connected disabilities (lumbosacral strain, hypertension, depression), to include any medication the Veteran uses to treat the service-connected disabilities.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

The VA examiner is further advised that "aggravation" is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, rather than just a temporary flare-up of symptoms.  If the VA examiner determines that restless leg syndrome was aggravated, although not caused, by any incident of service, to include the Veteran's other service-connected disabilities of lumbosacral strain, hypertension, or depression, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder. 

A complete rationale, consistent with the evidence of record, is requested for any opinion expressed.  If the requested opinion cannot be given, the examiner should state the reason(s) why the opinion could not be offered.

3.  The RO/AMC should review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue of service connection for restless leg syndrome.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


